Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
	Claim 3 is objected to.  For maximum clarity, claim 3 should include the limitation “wherein at least one of X1 through X5 is N”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugino et al. (JP-2016149473).  For citation purposes, the English language equivalent US 2018/0037546 will be relied upon.  Both the JP and US documents have been cited by Applicants on the information disclosure statement, filed on 9/23/19.
Claim 1: Sugino et al. teaches aromatic heterocyclic compounds and their use in organic electroluminescent elements and devices.  The compounds taught by Sugino et al. satisfy one of formulae (1)-(4) as taught in paragraph 0014.  Sugino et al. further teaches specific compounds, including compounds 413, 421, 429, and 437.  As applied to chemical formula 1 of claim 1, these compounds have variables R1 through R8 equal to hydrogen, variables b and c equal to 3 and all R9 and R10 groups equal to hydrogen, variable a is equal to 1, linker L is equal to an unsubstituted arylene group (phenylene), and N-het is a substituted triazine group, thereby anticipating all of the limitations of claim 1.  The structures of compounds 413, 421, 429, and 437 are shown below:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

	In compound 413, the carbazole nitrogen atom is bonded to the carbon atom labeled r1; in compound 421, the carbazole nitrogen atom is bonded to the carbon atom labeled r2; in compound 429, the carbazole nitrogen atom is bonded to the carbon atom labeled r3; and in compound 437, the carbazole nitrogen atom is bonded to the carbon atom labeled r4.  As applied to claim 1, compound 413 anticipates chemical formula 2, compound 421 anticipates chemical formula 3, compound 429 anticipates chemical formula 4, and compound 437 anticipates chemical formula 5 with all variables being defined as in claim 1.
	Additionally, compounds 414, 422, 430, and 438 anticipate chemical formula 1 of claim 1 with variable a being equal to zero, and all other variables being the same as compound 413, 421, 429, and 437, respectively.  Compounds 428, 436, and 444 anticipate chemical formula 1 of claim 1 in the same manner as compounds 421, 429, and 437 above, respectively, except that the triazine ring in the compounds shown above is replaced with a pyridine ring, which has one nitrogen atom.
Claims 3-5: Compounds 413, 421, 429, and 437 also anticipate chemical formula 6 of claim 3 with variables X1, X3, and X5 being equal to N, and variables X2 and X4 being equal to CR12 and CR14 respectively, with variable R12 and R14 being equal to unsubstituted aryl groups (phenyl).  These groups also anticipate chemical formula 9 with variables X1, X3, and X5 being equal to N and variables R12 and R14 being equal to phenyl as well as the last compound recited in claim 5.  
Claim 6: Compound 437 has the same structure as compound 38 of claim 6 and compound 429 has the same structure as compound 166 in claim 6, thereby anticipating claim 6.
Claims 7-9 and 12: Compound 421 is exemplified as a host material in an organic light-emitting device (example 1204 of Table 12), thereby anticipating claims 7-9.  Additionally, device 1204 comprises other organic layers which include a hole injection layer (HI-1), a hole transport layer (HT-1), a hole-blocking layer (HB-1), an electron transport layer (ET-1), and an electron injection layer (LiF), thereby anticipating claim 12.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sugino et al. (JP-2016149473), as applied to claim 7 above.
While Sugino et al. teaches that it is preferable that the compounds taught therein are employed in the emission layer (more specifically, as a host material-paragraph 0086), Sugino et al. more generally teaches that at least one organic layer of the light-emitting device comprises a compound of general formulae (1) through (4) (paragraph 0079).  One having ordinary skill in the art understands that this includes embodiments where a compound satisfying general formulae (1) through (4) is employed in a hole transport region or in an electron transport region.  This is especially true since the compounds taught by Sugino et al. have both hole-accepting and electron-accepting properties.  Additionally, the only exemplified embodiments taught by Applicants employ compounds of chemical formula 1 as a host material in an emission-layer, which is the same preferred embodiments taught by Sugino et al. 

Relevant Art Cited
	Additional prior art documents which are relevant to Applicants invention can be found on the attached PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766